Opinion issued August 23, 2012




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-11-00172-CV


           SHEARETTA COLE AND ADRIAN COLE, Appellants

                                         V.

   DEUTSCHE BANK NATIONAL COMPANY, AS TRUSTEE FOR
 MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE3, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 979725


                        MEMORANDUM OPINION

      Appellants, Shearetta Cole and Adrian Cole, have failed to timely file a brief.

See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure
of appellant to file brief). After being notified that this appeal was subject to

dismissal, appellants did not respond.        See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                          2